            Case 7:20-cv-10795-CS Document 43 Filed 08/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                     x
JOHN A. ERLANDSON and JAMES IAN      : Case No. 7:20-cv-10795-CS
NORRIS, Individually and on Behalf of All
                                     :
Others Similarly Situated,           :
                                       XXXXXXXXX ORDER ESTABLISHING
                                     : [PROPOSED]
                         Plaintiffs, : REVISED   SCHEDULE
                                     :
      vs.                            :
                                     :
TRITERRAS, INC. (f/k/a NETFIN        :
HOLDCO), NETFIN ACQUISITION CORP., :
TRITERRAS FINTECH PTE. LTD., MVR     :
NETFIN LLC, RICHARD MAURER,          :
MARAT ROSENBERG, VADIM               :
KOMISSAROV, GERALD PASCALE,          :
SRINIVAS KONERU, JAMES H. GROH,      :
ALVIN TAN, JOHN A. GALANI,           :
MATTHEW RICHARDS, VANESSA            :
SLOWEY and KENNETH STRATTON,         :
                                     :
                         Defendants.
                                     :
                                     x
       IT IS HEREBY ORDERED that:

       1.      All proceedings in this action are stayed for 45 days from the Court’s approval of this

Order, which replaces the May 17, 2021 Stipulation and Order Establishing Schedule (ECF No. 29),

to allow the parties to mediate this matter;

       2.       Within 30 days after the close of the 45-day mediation period, plaintiffs will file a

Second Amended Complaint or notify the defendants that they do not intend to further amend;
                       60
       3.      Within XX
                      90 days of the filing of a Second Amended Complaint or notification that

plaintiffs will not amend, the defendants who have been served with process, or accepted or waived

service of process, as of the date of this Order, will answer, move or otherwise respond to the

operative complaint;


                                                -1-
            Case 7:20-cv-10795-CS Document 43 Filed 08/26/21 Page 2 of 2




       4.      Within 45 days of the filing of a motion to dismiss, plaintiffs will file papers in

opposition to any such motion;

       5.      Within 30 days of the filing of opposition to any motion to dismiss, the served

defendants will file reply papers in further support of any such motion; and

       6.      If a deadline herein falls on a weekend or federal holiday, the deadline will move to

the next business day.

                                                 IT IS SO ORDERED.

         08/26/2021
Dated: _____________________                     _________________________________________
                                                 The Honorable Cathy Seibel, U.S.D.J.



               The proposed scheduling order is approved with the
               following modification to paragraph 3: Defendants
               have 60 days to answer, move, or otherwise respond
               to the operative complaint after Plaintiffs amend the
               complaint or notify Defendants that they will not
               amend.




                                               -2-
